                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )                  4:15CR3091
                                          )
           v.                             )
                                          )
ALLEN E. PEITHMAN JR., SHARON             )                    ORDER
A. ELDER, CORNERSTONE PLAZA,              )
INC., AEP PROPERTIES, L.L.C.,             )
                                          )
                  Defendants.             )
                                          )

     Today, I conferred again with counsel. With their agreement,

     IT IS ORDERED that:

     1.    The question of the apportionment of liability under 21 U.S.C. § 853 as
           between the defendants in the total amount of $117,653.57 as remanded to me
           by the Court of Appeals shall be held in abeyance (a) until the time for filing
           a petition for certiorari with the Supreme Court has passed or (b) until the
           Supreme Court has finally dealt with any petition for certiorari that may be
           filed.1

     2.    Counsel shall advise me when the foregoing matter remanded to me by the
           Court of Appeals is ready for decision.

     3.    My chambers shall call this matter to my attention on September 23, 2019, to
           check the status of this matter.

     DATED this 20th day of June, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge



     1
     Whichever is later.
